IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                            Assigned On Briefs June 28, 2011

  STATE OF TENNESSEE v. BILLY TATE, a/k/a JAMES MOORE, a/k/a
                      LARRY MOORE

                   Appeal from the Criminal Court for Hamilton County
                            No. 272364 Don W. Poole, Judge



                   No. E2010-01336-CCA-R3-CD - Filed August 30, 2011


Appellant, Billy Tate, a/k/a James Moore, a/k/a Larry Moore, was indicted by the Hamilton
County Grand Jury for burglary of a business and theft of property. Appellant was convicted
of burglary of a business and theft of property valued at more than $1,000. As a result,
Appellant was sentenced to twelve years of incarceration as a Career Offender. The trial
court denied a motion for new trial. On appeal, Appellant complains that the trial court erred
in denying the motion to suppress; the trial court erred in failing to grant a mistrial; and the
trial court erred in admitting testimony about “bootprints” left at the scene of the crime.
Because Appellant has failed to provide an adequate record for review on appeal, these issues
are waived, and the judgments of the trial court are affirmed.

    Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Criminal Court are
                                     Affirmed.

J ERRY L. S MITH, J., delivered the opinion of the court, in which J OHN E VERETT W ILLIAMS and
D. K ELLY T HOMAS, J R., JJ., joined.

Lorrie Miller, Chattanooga, Tennessee, for the appellant, Billy Tate.

Robert E. Cooper, Jr., Attorney General and Reporter; Clarence E. Lutz, Assistant Attorney
General; William H. Cox, III, District Attorney General; and Lance Pope, Assistant District
Attorney General, for the appellee, State of Tennessee.
                                           OPINION

                                     Factual Background

        At the outset of our analysis, we note, as pointed out by the State, that Appellant has
not included the transcript of the trial, the transcript of the hearing on the motion to suppress,
or the transcript of the hearing on the motion for new trial in the appellate record. The record
contains the judgments in addition to a pro se motion for new trial as well as a pro se motion
to “set aside conviction and grant new trial based on new evidence,” both filed in April of
2010. On June 10, 2010, Appellant filed a pro se notice of appeal. A second notice of appeal
was filed by counsel for Appellant on June 29, 2010. Counsel for Appellant filed a “motion
for judgment of acquittal or, in the alternative, motion for new trial” on July 8, 2010. The
record herein contains an order filed November 29, 2010, denying the motion for new trial.

        Pursuant to the Rules of Appellate Procedure, the Appellant is responsible for
procuring the relevant transcripts and filing them within sixty days of the notice of appeal or
notifying the trial court clerk that no transcript will be filed. Tenn. R. App. P. 24(b).
Moreover, the Appellant is responsible for ensuring that a complete and adequate record is
prepared and transmitted on appeal. See, e.g., State v. Taylor, 992 S.W.2d 941, 944 (Tenn.
1999). If an incomplete record is presented to this Court, the Appellant risks waiving issues
raised on appeal. See, e.g., State v. Cindy L. Holder, No. E2000-01191-CCA-R3-CD, 2003
WL 367244 (Tenn. Crim. App., at Jackson, Feb. 21, 2003); State v. Roger Stephen Riner, No.
M2009-00579-CCA-R3-CD, 2010 WL 3719168, at *4-5 (Tenn. Crim. App., Sept. 23, 2010),
perm. app. denied, (Tenn. Feb. 17, 2011). Further, a trial court loses jurisdiction with the
filing of a notice of appeal. See State v. Pendergrass, 937 S.W.2d 834, 837 (Tenn. 1996).

       Appellant herein has been given ample opportunity, both at the beginning of this
appeal and in response to the State’s brief, to cure the defects in the record, but he has failed
to do so. The alleged errors about which the Appellant complains would necessarily require
this Court to review any transcript of the hearing on the motion for a new trial and the trial
transcript. However, Appellant has not presented those items in the appellate record. He has
therefore waived consideration of the issues he has presented on appeal.




                                               -2-
                                        Conclusion

      For the foregoing reasons, Appellant has waived consideration of the issues on appeal.
Accordingly, the judgments of the trial court are affirmed.


                                          ___________________________________
                                          JERRY L. SMITH, JUDGE




                                            -3-